DETAILED ACTION
1.	REASONS FOR ALLOWANCE:
	Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 1-15 are allowable because Hong et al (Pub. No.: US 2012/0269520), Koenemann et al (Pub. No.: US 2017/0183295), and Wagenblast et al (Pub. No.: US 2016/0084477), takes alone or in combination, fails to teach a frequency converter for converting at least a part of the modulated first electromagnetic radiation into a modulated second electromagnetic radiation, said modulated second electromagnetic radiation being different from the modulated first electromagnetic radiation, wherein the frequency converter comprises a polymeric matrix material and at least one organic fluorescent colorant B selected from: (B1) a naphthoylbenzimidazole compound of formula (I) ... and mixtures thereof; (B2) a cyanated naphthoylbenzimidazole compound of formula (II)... and mixtures thereof; (B3) a cyanated perylene compound of formula (Ill)... and mixtures thereof; (B4) a cyanated compound of formula (IV)... and mixtures thereof; (B5) a benz(othi)oxanthene compound of formula (V)... and mixtures thereof, (B6) a benzimidazoxanthenisoquinoline compound of formula (VI)... and mixtures thereof; (B7) a fluorescent compound comprising at least one structural unit of formula (VII)... and mixtures thereof; (B8) a perylene compound of formula (VIII) or (IX)... and mixtures thereof; (B9) a naphthalene monoimide compound of formula (X)... and mixtures thereof; (B10) 7-(diethylamino)-3-(5- methylbenzo[d]oxazol-2-yl)-2H-chromen-2-one; (B11) a perylene compound of formula (XIA) or (XIB)... and mixtures thereof; (B12) a cyanated perylene compound of formula (XIIA) or (XIIB)... and mixtures thereof; (B13) a perylene bisimide compound of formula (XIll)... and mixtures thereof; (B14) a perylene compound of formula (XIV)... and mixtures thereof; (B15) a compound of the formula (XV); (B16) a terrylene bisimide compound of formula (XVI)... and mixtures thereof. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-
3078. The fax phone number for the organization where this application or 
proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.
/HANH PHAN/Primary Examiner, Art Unit 2636